TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 4, 2015



                                     NO. 03-14-00607-CV


                                Kenneth M. Hardin, Appellant

                                                v.

                                    Joseph Lella, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND SHANNON*
                AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the summary judgment signed by the trial court on June 26, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s summary judgment. Therefore, the Court affirms the trial court’s summary

judgment. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.



* Before Bob E. Shannon, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).